Matter of Jadelyn T. R. (Terry O.--Elizabeth R.) (2020 NY Slip Op 00530)





Matter of Jadelyn T. R. (Terry O.--Elizabeth R.)


2020 NY Slip Op 00530


Decided on January 28, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2020

Kapnick, J.P., Oing, Singh, Moulton, JJ.


10882 -20021/18

[*1] In re Jadelyn T. R.,	 A Child Under Eighteen Years of Age, etc., Terry O., Respondent-Appellant, Administration of Children's Services, Petitioner-Respondent, Elizabeth R., Respondent.


Steven N. Feinman, White Plains, for appellant.
James E. Johnson, Corporation Counsel, New York (Julia Bedell of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Riti P. Singh of counsel), attorney for the child.

Order of fact-finding and disposition, Family Court, Bronx County (Sarah P. Cooper, J.), entered on or about April 10, 2019, which, inter alia, after a hearing, found that respondent was a person legally responsible for the subject child and that he sexually abused the child, unanimously affirmed, without costs.
Respondent's argument that he was not a person legally responsible for the child is unpreserved and, in any event, is
unavailing (see Matter of Alijah S. [Daniel S.], 133 AD3d 555, 556 [1st Dept 2015], lv denied 26 NY3d 917 [2016]; Family Ct Act § 1012[g]).
The finding of sexual abuse was supported by a preponderance of the evidence (see Matter of N.D. [G.D.], 165 AD3d 416 [1st Dept 2018]). There exists no basis to disturb the court's credibility determinations. Contrary to respondent's argument, the child's testimony did not require corroboration (see Matter of Kayla S. [Eddie S.], 146 AD3d 648 [1st Dept 2017]) and was in fact consistent with the statements she made to the police and the caseworker (see id.).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 28, 2020
CLERK